Citation Nr: 1754897	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  17-38 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a sinus disability, to include sinusitis with symptoms of upper respiratory infection, sore throat, and headaches.  

2.  Entitlement to service connection for a genitourinary disability, to include chronic prostatitis.  


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United Sates Marine Corps (USMC) from December 1998 to September 2003.

These matters come before the Board of Veterans' Appeals (Board) from a September 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The issue of entitlement to vocational rehabilitation and employment (VRE) benefits was raised by the Veteran in October 2015, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDING OF FACT

In an October 2017 written statement and prior to the promulgation of a decision in this appeal, the Veteran indicated that he wished to withdraw the claims currently pending before the Board; there are no questions of fact or law remaining for the Board to consider.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the issue of entitlement to service connection for a sinus disability, to include sinusitis with symptoms of upper respiratory infection, sore throat, and headaches, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for the withdrawal of the issue of entitlement to service connection for a genitourinary disability, to include chronic prostatitis, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C. § 511(a) is subject to a decision by the Secretary.  38 U.S.C. § 7104 (2012).  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn by the appellant or by his or her authorized representative, in writing or on the record at a hearing, at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204 (2017).  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3) (2017).

In an October 2017 written statement, the Veteran indicated his desire to withdraw the issues currently pending before the Board.  Said withdrawals were requested prior to the promulgation of a Board decision on these matters.  Accordingly, there are no allegations of error of fact or law with respect to these claims remaining for appellate consideration, and the Board does not have jurisdiction to further consider an appeal of these matters.


ORDER

The appeal seeking entitlement to service connection for a sinus disability, to include sinusitis with symptoms of upper respiratory infection, sore throat, and headaches, is dismissed.

The appeal seeking entitlement to service connection for a genitourinary disability, to include chronic prostatitis, is dismissed.



____________________________________________
Kristin Haddock 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


